Citation Nr: 0002317	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-19 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to retroactive payment for clothing allowance 
benefits pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 
3.810.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  An application for annual clothing allowance with regard 
to a service-connected left knee disability was first 
received by the RO in December 1997; payment was approved and 
paid for the year of 1998.

2.  An application for retroactive payment of annual clothing 
allowance with regard to a service-connected left knee 
disability prior to August 1, 1998 was received by the RO in 
June 1998.


CONCLUSION OF LAW

Retroactive payment of clothing allowance prior to August 1, 
1998 for a left knee disability based on applications 
submitted in December 1997 and June 1998 is not provided for 
by law.  38 U.S.C.A. §§ 1162, 5101, (West 1991 and Supp. 
1999); 38 C.F.R. §§ 3.151(a), 3.810 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A veteran is entitled to a clothing allowance if he: (1) 
"because of a service-connected disability," wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition "due to a service-connected disability" that causes 
irreparable damage to the veteran's outergarments.  
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.

Effective August 1, 1972, the initial lump-sum clothing 
allowance was due and payable for veterans meeting the 
eligibility requirements as of that date.  Subsequent annual 
payments for those meeting the eligibility requirements will 
become due on the anniversary date thereafter (August 1), 
both as to the initial claims and recurring payments under 
previously established entitlement.  38 C.F.R. § 3.810(b).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within one year of such date.  The one-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within one year from the 
date of notification to the veteran of such determination.  
38 C.F.R. § 3.810(c)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  Where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law.  Sabonis v Brown, 6 Vet. App. 426, 
430 (1994).

The record reflects that the veteran was granted entitlement 
to service connection for internal derangement of the left 
knee, rated as 10 percent disabling, in a September 1981 
rating decision.  The effective date of service connection 
was June 1981.  The 10 percent rating has essentially been in 
effect since that time.  

The record further reflects that in December 1997, the RO 
received the veteran's claim for annual clothing allowance 
with regard to his left knee brace.  In April 1998, the 
veteran was awarded an annual clothing allowance effective 
August 1, 1998.  

An application for retroactive payment of annual clothing 
allowance with regard to a service-connected left knee 
disability prior to August 1, 1998 was received by the RO in 
June 1998.  With regard to his claim for retroactive 
benefits, the veteran essentially stated that, even though he 
first applied for the benefit in 1997, he was entitled to the 
benefit since 1981 and he should not be penalized because he 
did not find out about the law until 1997.

II.  Analysis

The veteran did not submit his first application for the 
annual clothing allowance until December 1997.  The veteran 
was paid the annual clothing allowance for the year 1998.  
His application for retroactive payment of annual clothing 
allowance prior to August 1, 1998 was received by the RO in 
June 1998.  However, no claims were submitted within the 
necessary time limit for entitlement to the annual clothing 
allowance for the year 1997 and prior years.  Thus, 
entitlement to the annual clothing allowance for the period 
from 1981 to 1997 is not warranted. Accordingly, the Board 
concludes that retroactive payment of clothing allowance 
prior to August 1, 1998 for a left knee disability based on 
applications submitted in December 1997 and June 1998 is not 
provided for by law.  38 U.S.C.A. §§ 1162, 5101 (West 1991 
and Supp. 1999); 38 C.F.R. §§ 3.151(a), 3.810 (1999).

The veteran has maintained that he was not advised by VA of 
his potential entitlement to the annual clothing allowance 
and is being penalized for lack of knowledge regarding the 
law.  Although VA makes a concerted effort to notify veterans 
of potential entitlement to VA benefits, VA does not have the 
duty to provide a veteran with personal notice of potential 
eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 
451 (1991).  Consequently, the Board concludes that it has no 
alternative but to find that the veteran's claim lacks legal 
merit and must be denied.  Sabonis, supra.


ORDER

Entitlement to retroactive payment for clothing allowance 
benefits pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 
is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

